DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 31: (i) symbols “MWDxCD” is not defined; and (ii) the relative terms “target” and “desired” are not defined which renders limitations of “the target melt flow ratio” and “desired MWDxCD combination” in definite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (US 2012/0046428) in view of Tincul et al. (US 2003/0008988).
Kao discloses the preparation of a bimodal ethylene copolymer composition in the presence of a binary catalyst composition comprising a first and a second catalysts compound, wherein the ethylene polymer composition and the catalyst composition is prepared as the following:

    PNG
    media_image1.png
    136
    361
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    366
    362
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    147
    363
    media_image3.png
    Greyscale

Kao’s Examples 6 and 7 demonstrates an ethylene polymerization process conducted in the presence of Catalyst Pair I comprising a first metallocene catalyst (bis(n-propylcyclopentadienyl) hafnium dimethyl) for making HMW fraction and a second oxadiazole-containing catalyst for making LMW fraction (Table 2, Fig. 1). 
It is noted that Kao does not teach the second catalyst component to be selected from bis(1-ethylindenyl) zirconium dimethyl. However, bis(1-ethylindenyl) zirconium dichloride is exemplified for preparation of ethylene copolymer with low molecular weight (melt index of 1.8 dg/min) in Tincul's Example 2. Note, bis(1-ethylindenyl) zirconium dichloride is functionally equivalent to bis(1-ethylindenyl) zirconium dimethyl since bis(1-ethylindenyl) zirconium dichloride will be converted to bis(1-ethylindenyl) zirconium dimethyl after being activated with methyl alumoxane.
Designing a catalyst composition by combining two or more catalyst components selected from metallocene catalyst, Ziegler catalyst, non-metallocene multidentate single site catalyst to provide a tailor multimodal olefin polymer blend compositions are well established in the art since each of the catalyst component respectively is expected to provide the corresponding olefin polymer component of the multimodal olefin polymer blend with little interference from the rest of the catalyst components in the catalyst composition.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Tincul's bis(1-ethylindenyl) zirconium dimethyl to replace the second catalyst component in Kao’s binary catalyst composition to in order to provide a more compatible binary catalyst composition for preparation of an ethylene copolymer composition with the lower molecular fraction having the characteristic of Tincul's ethylene copolymer in the absence of any showing criticality and unexpected results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763


/Caixia Lu/Primary Examiner, Art Unit 1763